Exhibit 10.2

 

COUNTY COMMISSIONERS OF CHARLES COUNTY, MARYLAND

 

In the Matter of the Petition of
INTERSTATE LAND DEVELOPMENT
COMPANY, INC., for rezoning from R-1,
C, and I, to PUD

Docket #90

 

 

AMENDED ORDER



St. Charles Associates Limited Partnership; Interstate General Company L.P. and
St. Charles Community LLC (collectively "St. Charles" or "SCA"), having
petitioned the County Commissioners of Charles County, Maryland (the "County")
for, and the County having considered and agreed to, certain amendments to a
previous order herein dated December 13, 1989, as amended on August 15, 1994
(collectively, the "Order"), in connection with the settlement of certain issues
regarding the development of the planned unit development ("PUD") that is the
subject of this docket, and the matter having been considered.

It is thereupon, this 22nd day of July, 2002, ORDERED by the County that the
Order is hereby amended, at the request of SCA and with its express consent, by
adding a new section entitled "2002 Amendments" as set forth below.

2002 AMENDMENTS

1. Good Faith Cooperation

(a) SCA and the County agree that it is in their mutual best interests to
accelerate the construction of arterial roads in the PUD to serve future
development and to improve the transportation network of the County, especially
as these roads relate to the pupil transportation needs of the Charles County
Public Schools. To accomplish this, the parties agree to the provisions of
paragraph 5 below.

(b) SCA and the County agree that it is in their mutual best interests to
provide stable property values by ensuring high quality of development and a mix
of housing units that meets the needs of the County. To accomplish this, in
addition to the requirements of paragraph 2(a) hereof, the parties shall meet
together annually to review commercial and industrial development and the
number, size and price of housing units sold during the preceding twelve months
and adjust the size and mix of units that will allow a reasonable rate of
development and satisfy the requirements of the County.

(c) SCA and the County agree that it is in their mutual best interests to
aggressively pursue economic development in the County. To accomplish this, in
addition to the requirements of paragraph 4 hereof, SCA and the County shall
work with the Charles County Economic Development Commission to begin a targeted
marketing program to bring new businesses to the County. SCA and the County
further agree that it is in their mutual best interest to provide balanced
growth by developing and selling commercial and industrial property, and by
ensuring such commercial and industrial development receives adequate and timely
water and sewer service.

(d) SCA and the County shall work together to attempt to identify and analyze
all problems associated with the present and future capacity of the Piney Branch
Interceptor. The County shall use its best efforts to develop a financing plan
to address the problems so identified.

(e) In the event that the Kelson Ridge electric project is unduly delayed, the
County shall work with SCA to develop a feasible financing mechanism to address
necessary upgrades to Pumping Station 3A. To accomplish this, the parties agree
to the provisions of paragraph 6.(a) below.

(f) Not later than January 1. 2005, SCA and the County shall meet and determine
the number of school allocations in addition to those provided for in paragraph
7(b) hereof to sustain the continued development of the St. Charles PUD. The
County shall use its best efforts to accelerate the construction of schools to
provide the necessary allocations to SCA. The determination of the number of
school allocations to be given to SCA shall be in the County's sole discretion
and nothing herein shall entitle SCA to school allocations above those provided
in paragraph 7(b) hereof.

(g) SCA and the County agree that the requirement of the Docket 90 Order
requiring that 85 percent of Fairway Village be completed before any development
in future Villages commences may be revised in light of the fact that the
extension of St. Charles Parkway and the Cross County Connector with attendant
water and sewer infrastructure will serve those Villages sooner than previously
planned. Accordingly, SCA shall be entitled to submit a plan requesting such a
revision and the County shall consider such plan.

(h) SCA and the County shall meet at least once annually to present information
regarding the implementation of this Order and other matters that may arise
concerning the parties, and to review the continuing cooperative relationship
between the parties hereunder.

2. Quality of Construction

(a) For the initial phase of Fairway Village (Phases A, B. C, D), at least sixty
percent of the single family detached dwellings constructed in SCC shall have a
minimum of 2,350 square feet, 20% a minimum of 2,000 square feet, and in no
event shall a single family detached house contain less than 1,650 square feet.
The mix and size of the units will be reviewed annually in accordance with
paragraph 1.(h) above.

(b) The design and siting of housing shall continue to be subject to SCA's
Fairway Village Guidelines and the St. Charles Planning and Design Review Board
("SCPDRB").

(c) The County's Site Design & Architectural Review Board shall be entitled to
conduct a one-time review of SCA's Fairway Village Guidelines and Commercial and
Industrial Guidelines.

(d) The County shall be entitled to appoint two voting members of the SCPDRB.

3. Planning

(a) SCA shall submit a revised preliminary plan for Fairway Village to show the
new dwelling mix of a minimum of sixty percent single family detached, and a
maximum of twenty percent each for townhouses and apartments. The plan shall
show any revised proposed boundaries to accommodate the maximum of 3,346 units
set forth in the Order. The plan shall also contain sites for an elementary
school and a high school approved by the Board of Education.

(b) SCA agrees to limit the total number of dwelling units on land currently
within the PUD and any additional contiguous land purchased and annexed to the
PUD to 24,730 units. The County agrees to consider SCA's request for approval of
the annexation of additional contiguous parcels of land proposed by SCA,
provided that the County reserves the right, if it approves any such request, to
impose conditions on any land annexed to ensure that the uses of the land are
compatible with the plans of the County.

(c) The Parties agree that the remaining undeveloped land in SCC is exempt from
the County's Forest Conservation requirements as long as it meets the State
definition of a planned unit development as set forth in Section 5-1601 (ee),
Natural Resources Article, Md. Ann. Code, by permanently dedicating 20% of its
land to open space.

4. Economic Development.

SCA shall set aside an additional approximately 20 acres of land in Fairway
Village for office or commercial development as part of its Fairway Village
Center development.

5. Roads

(a) SCA shall construct the second two lanes of the Cross County Connector in
St. Charles and extend four lanes of St. Charles Parkway from its present
terminus to the property line of SCA's development and will do so in accordance
with the following schedule:

Cross County Connector

Initiate Final Design May 15, 2002
Complete Design December 31, 2002
Commence Construction June 30, 2003
Complete Construction June 30, 2004

St. Charles Parkway

Determine Final A1ignment May 15, 2002
Begin Final Design July 1, 2002
Complete Design December 31, 2003
Commence Construction April 1, 2004
Complete Construction December 31, 2005

(b) The schedule set forth in the preceding subparagraph shall be contingent on
(1) the timely financing of improvements through the sale of general obligation
bonds by the County, and (2) the County undertaking the construction of St.
Charles Parkway from the property line to U.S. 301 in approximately the same
time period set forth above. With the County's approval, which shall not be
unreasonably withheld, these deadlines may be extended for a reasonable period
for reasonable cause.

(c) SCA shall provide a letter of credit or other suitable financial instrument
that is acceptable to the County in form and content to guarantee the payment of
the bonds for the portion of the Cross County Connector and the St. Charles
Parkway constructed by SCA. The County shall not unreasonably withhold approval
of a letter of credit or other suitable financial instrument proposed by SCA.
The current road impact fee of $750 per unit payable by St. Charles shall be
increased from time to time as necessary to an amount sufficient to amortize the
cost of the bonds over a fifteen year period. The present estimated cost of the
roads to be constructed by SCA is $12 million, and the fee to repay the cost of
the bonds is estimated to be $6,000 per unit for each single family detached
dwelling and townhouse unit and $1,000 for each apartment unit. These funds will
be retained by SCA in an interest bearing account and payments will be made to
the County in accordance with the stipulated repayment schedule for the bonds.

(d) If the County adopts a proposed Traffic Access Management Plan (the "Plan")
for the Cross County Connector, St. Charles Parkway, and the realigned DeMarr
Road, and SCA' s development submissions are in accordance with the Plan, then
no further adequate public facility road studies are required unless the Plan is
changed.



6.



(a) Pumping Station 3A

(i) SCA shall construct a new sewage pumping station and associated force
main(s) at St. Charles Parkway and Billingsley Road that shall be designed to
accommodate the existing flow from Pump Stations 2A, 3 and 5 as well as future
flows from units to be constructed in St. Charles and off-site flows from
property developed by others. In the event that the Kelson Ridge electric
project is unduly delayed, the cost of the Pumping Station 3A and associated
force main(s) shall be funded in accordance with subparagraph 6(a)(iii) below.

(ii) The County shall establish a policy to collect a special connection fee for
off-site users of Pumping Station 3A in accordance with a Rebate Agreement
between the County and SCA for the off-site connections.

(iii) As proposed in subparagraph 6(a)(i) above, the cost of the pumping station
and associated force main(s) shall, subject to the requirements and procedures
of state and local laws, be funded by general obligation bonds issued by the
County. The County shall, subject to appropriation and pursuant to the
requirements and procedures of State and Local law, pay that portion of the cost
attributable to existing units. SCA shall pay for the proportion of the cost
attributable to the new capacity, subject to reimbursement for off-site
connections in accordance with the Rebate Agreement. SCA shall guarantee the
repayment of its portion of the bonds by a letter of credit or other financial
instrument acceptable to the County.

(iv) SCA shall pay a fee to the County for each single family detached dwelling
and townhouse constructed in the St. Charles Communities PUD in a sufficient
amount to amortize its portion of the bonds over a fifteen-year period. The fee
amount may be changed from time to time by the County as necessary to pay
principal and interest on the bonds.

(b) Pumping Station 5A

(i) SCA shall construct a new sewage pumping station at St. Paul's Drive and
Piney Church that shall be designed to accommodate the flow from approximately
1,768 existing dwelling units, 430 units to be constructed off-site by others
and approximately 340 additional units in Fairway Village. Construction shall
begin twelve months prior to the time that the County Department of Public
Utilities estimates that the sewage flows will reach the capacity of the
existing pumping station and notifies SCA of such determination. If the
necessity of expansion at such time is disputed, a neutral third party shall be
selected by the County and SCA pursuant to the rules and procedures of the
American Arbitration Association to resolve the dispute.

(ii) The County shall establish a policy to collect a special connection fee for
off-site users of pumping station 5A in accordance with a Rebate Agreement
between the County and SCA for the off site connections.

(iii) The cost of the pumping station shall, subject to the requirements and
procedures of state and local laws, be funded by general obligation bonds issued
by the County. The County shall, subject to appropriation and pursuant to the
requirements and procedures of State and local law, pay that portion of the cost
attributable to 1,768 existing units. SCA shall pay for the proportion of the
cost attributable to the new capacity, subject to reimbursement for off-site
connections in accordance with the Rebate Agreement. SCA shall guarantee the
repayment of its portion of the bonds by a letter of credit or other financial
instrument acceptable to the County.

(iv) SCA shall pay a fee to the County for each single family detached dwelling
and townhouse constructed in the St. Charles Communities PUD in a sufficient
amount to amortize its portion of the bonds over a fifteen year period. The fee
amount may be changed from time to time by the County as necessary to pay
principal and interest on the bonds. The estimated cost of construction of the
pumping station is $1.3 million, and the estimated fee is $500 per residential
unit. If any required expansion is disputed by the parties, then the parties'
engineers shall mutually agree to an objective review and decision by a neutral
third party mutually selected by the parties.

7. Adequate Public Facilities Agreement for School Capacity

(a) SCA shall donate school sites in accordance with the original Docket 90
Order.

(b) SCA shall be entitled to a minimum of 894 school allocations over the period
beginning January 1, 2002 and ending December 31, 2005 in accordance with the
schedule attached hereto as Exhibit A. Not later than January 1, 2005, SCA and
the County shall meet and determine the number of school allocations necessary
to sustain the continued development of the St. Charles PUD. utilizing a base
line assumption of 200 units per year as a measure of probable minimum sustained
economic viability.

(c) The Parties understand that SCA plans to develop one or more adults-only
communities in SCC in accordance with the current age descriptions in the PRD
Zone, and agree that SCA shall not be required to obtain school allocations or
pay school impact fees for such adults-only communities, so long as such
development complies with the age restriction requirements of the PRD Zone for
adults only communities.

8. Miscellaneous

(a) The County is currently holding certain funds advanced by SCA for the
widening of Middletown Road. SCA agrees to extend the time to complete this road
construction for an additional three years.

(b) The County shall approve the realignment of DeMarr Road requested by SCA in
the Fairway Village plan.

(c) As part of the road improvements for the Cross-County Connector as described
in paragraph no. 5(a) above, SCA shall install a traffic signal at St. Charles
Parkway and the Cross County Connector. SCA may use the funds accumulated in the
off-site road fund and pay any additional cost using its own funds.

(d) SCA requests the County to reconsider the access point to Parcel H. The
County agrees to consider such request provided that it complies with the
County's Access Management Plan.

(e) The requirements of all other orders in this Docket 90 shall remain in full
force and effect, the same as if fully set out herein. To the extent that there
is any inconsistency between any provision of this Amended Order and any prior
order in this Docket 90, the provisions of this Amended Order shall control.

(f) The County reserves the right to impose additional terms, restrictions,
limitations and conditions at any time in order to assure that the requirements
of the PUD District shall be complied with. If SCA shall fail to comply with any
of the terms, restrictions, limitations and conditions herein imposed or
subsequently imposed by the County, and/or the Planning Commission, the County
may refuse to issue any further building or occupancy permits, any other permit
required to be secured by SCA or to approve any plats or plans required to be
approved, until such time as SCA shall comply with all terms, conditions,
restrictions and limitations herein or hereinafter imposed.

 



CHARLES COUNTY, MARYLAND
COUNTY COMMISSIONERS OF

 

/s/ Murray D. Levy
Murray D. Levy, President

 

/s/ Robert J. Fuller
Robert J. Fuller

 

/s/ James J. Jarboe
James M. Jarboe

 

/s/ Wm. Daniel Mayer
Wm. Daniel Mayer

 

/s/ Allan R. Smith
Allan R. Smith



 

ATTEST:

/s/ Shirley M. Gore
Shirley M. Gore, Clerk



EXHIBIT A



ST. CHARLES COMMUNITY LLC

SCHOOL ALLOCATION REQUIREMENTS






Scenario I

- NOT banking for apartments.                  

SFDU

 

TH

 

APT

 

TOTAL

Existing:

             

Recorded Lots

310

         

310

               

Add'l Allocations

             

Paid For

57

         

57

               

Required:

             

1/02

50

 

-

 

-

 

50

7/02

35

 

-

 

-

 

35

               

1/03

61

 

-

 

204*

 

265

7/03

66

 

-

 

-

 

66

               

1/04

65

 

70

 

-

 

135

7/04

60

 

70

 

-

 

130

               

1/05

77

 

70

 

-

 

147

7/05

-

 

66

 

-

 

66

 

781

 

276

 

204

 

1,261

               

% of Total

62%

 

22%

 

16%

   




Scenario II

- Banking for Apartments.        

1/02

85

1/04

135

7/02

115*

7/04

130

       

1/03

150*

1/05

147

7/03

66

7/03

130



*Our objective is to start construction of the apartments in early 2003 with
U&O's in early 2004. We only need the full 204 allocations in January if they
are necessary to record the plat (which will allow construction to commence).